At A Court of Vice Admiralty held at Newport in the Colony of Rhode Island on fryday the 13th day of July 1744 at 11 A Clock A M.
Before his Honr Leond Lockman Esqr Judge the following Preparatory Exam8 were taken
Dan11 Beebe 1s4 Lieut4 of the Sloop Prince frederick on Oath gave Answers to these Quest”8
*281Qt jst "When and where and by whom was this Ship Called Senior San Joseph and San Nicholas taken, w011 is brought in here by you
Ansr On the 19th of June last in the Lattitude 29 North by Cap* John Dennis,
Quest How many Persons on board at the time of Capture and of what Nation.
Ansr There was 26 on board all of whom were Spaniards
Quest Did they make any Resistance
Ansr Yes they fired Six Canon and then Struck
Quest Are all the Papers now Produced in Court all that were found on board without any fraud Subduction Addition, or Embezelment
A.nsr Yes Daniel Beebe
Mr Moses Lopez was Sworn Spanish Interpreter Don Augustine Escelera A Spaniard late Cap* of the Afores4 Ship On Oath gave Ansr to these QuestnB
Ques* Have you any Knowledge of this Ship sent in here by Cap* Dennis as Prize and what declare all you know
Ansr Yes, I knew her About three yrs at the Havana where she was Carried by A Snow belonging to the King of Spain and Was there sold at A Publick Vendue to one Don Antonio Salaverto of whom I Purchased her as Appears by A Bill of sale Now in Court mark’d A and have Possess’d her ever Since
Qt from whence did you sail and where bound
Ansr from the Havana the 13th June Last N S. bound to Laguira and was. taken the 29*11 of S4 Month N S
Qt Did you make any resistance
Ansr Yes I fired 6 or 7 Guns
Qt What did yr Cargo Consist of
Ansr About 48 Barr3 tarr About 50 Boards and some Copper Kettles and 17 or 1800 PS of Eight
Qt Have you any Commission from the King of Spain or any Other Officer under Him
Ansr Yes Which I Produce in Court Mark’d B
Qt How many Persons were there on Board at the time of Capture
Anr twenty three
Qt How many Canon were on board at time of Capture
Ansr fourteen
Qt In whom is the Property of the Ship and Cargo
Ansr The Ship belongs to me and to one Don Joseph Matheo de Arrata an Inhabitant of Lavera Cruz the Cargo belong4 to me and Several Other Persons of the Havana Subjects of the King of Spain
Augustine Escabera
*282Juan Francisco Hernandez inhabitant of the Havana first Mate of sd Ship Declared on Oath in Court to the truth of the Above Answers to the sa Questions Juan fran00 Hernandez
The afores3 Augustin
At a Court of Vice Admiralty held at Newport in the Colony of Rhode Island on Saturday the 14th of July 1744 at ten AClock in the Morning Before the HonWe Leon3 Lockman Esq1' Judge the Court being Open’d the Libel and Monition Read.
Augustin De Escalara Prefer’d A Petition to the Judge and said he had no Objection to the Condemn11 of said Vessel
Also Juan Franico Hernandez first mate of sa Vessel declared he had no Objection to the Condemnat11
His Honr Ask’d the Kings Advocates whether it was his Opinion that the Paragraph in the Prize Act respecting Salvage, reach’d the Present case
To which the Kings Advocate Answer’d that It was his Opinion it did not
It plainly appears to me that the Ship Senior San Joseph and San Nicholas with her Appurtenances and Cargo are the Property of the Subjects of the King of Spain and therefore I Condemn the same as lawfull Prize to be divided Amongst the Captors and Owners as they among themselves have Agreed, and what ever goods cannot be divided to be sold by William Mumford Marshall the Captors Paying Cost. July 14th 1744
Leonard Lockman